—In a negligence action to recover damages for personal injuries, etc., the defendants appeal from two orders of the Supreme Court, Queens County, dated November 1, 1977, and December 19, 1977, respectively, which denied their motions to vacate a default judgment. Order dated November 1, 1977 reversed, without costs or disbursements, and motion to vacate the default judgment is granted. Defendants’ time to answer is extended until 20 days after entry of the order to be made hereon. Appeal from the order dated December 19, 1977 dismissed as academic, without costs or disbursements, in light of the determination of the appeal from the November 1, 1977 order. Under the facts and circumstances of this case, the default judgment should have been vacated and the defendants should have been permitted to interpose an answer. Latham, J. P., Titone, Margett and Hawkins, JJ., concur.